OPINION — AG — ** PROBATE — ATTORNEY — REPRESENTATION ** (1) THE EXECUTOR, ADMINISTRATOR OR OTHER PERSONAL REPRESENTATIVE OF A DECEASED PERSON MAY PERFORM ANY STATUTORY DUTY IN A PROBATE PROCEEDING (I.E., MINISTERIAL DUTY) WITHOUT THE ASSISTANCE OF A LICENSE ATTORNEY. (2) THE EXECUTOR, ADMINISTRATOR OR OTHER PERSONAL REPRESENTATIVE OF A DECEASED PERSON MAY, WHERE THE PROPER CIRCUMSTANCES MAKE THE SERVICES OF A LAWYER NECESSARY, EMPLOY A LICENSED ATTORNEY TO AID HIM IN THE PERFORMANCE OF HIS DUTIES; THE QUESTION OF NECESSITY, HOWEVER, IS A QUESTION OF FACT TO BE DECIDED ON A CASE BY CASE BASIS. (3) AN HEIR, LEGATEE, DEVISEE OR ANY OTHER PERSON HAVING A BENEFICIAL INTEREST IN SUCH ESTATE MAY APPEAR IN A PROBATE PROCEEDING, PRO SE, BUT SUCH PARTY APPEARING PRO SE MAY 'NOT' REPRESENT THE INTEREST OF ANY OTHER PARTY IN SUCH PROBATE PROCEEDING, UNLESS THE PARTY APPEARING ON BEHALF OF ANOTHER IS A LICENSED ATTORNEY. (WILLS, HEIRS, ESTATE, DECEDENT ESTATE, ATTORNEY FEES, COMPENSATION, DUTIES OF EXECUTOR OR ADMINISTRATOR) CITE: 58 Ohio St. 251 [58-251], 58 Ohio St. 11 [58-11], 58 Ohio St. 252 [58-252], 12 Ohio St. 3 [12-3] [12-3], 12 Ohio St. 5 [12-5] (GARY W. GARDENHIRE)